Title: Commissioners of the Sinking Fund to Congress, 16 December 1801 (Abstract)
From: Commissioners of the Sinking Fund,Madison, James,Baldwin, Abraham,Marshall, John,Gallatin, Albert,Lincoln, Levi
To: Congress


16 December 1801, Washington. Transmits the secretary of the treasury’s 14 Dec. report and the proceedings of the treasury officers, in which are described the measures authorized by the board and completed since the commissioners’ report of 28 Nov. 1800.
 

   RC and enclosures (DNA: RG 46, Reports from the Commissioners of the Sinking Fund, 7A-F7). RC 1 p.; signed by JM and the other commissioners, Abraham Baldwin, John Marshall, Albert Gallatin, and Levi Lincoln. Enclosures 7 pp. The text of the report, its appendixes, and the letter of transmittal are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Finance, 1:699–701.

